UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1207


MAKESHA MICHELLE SMITH,

                Plaintiff - Appellant,

          v.

ST. FRANCIS HOSPITAL; JOANN TAYLOR; SHAUNA GREEN,

                Defendants - Appellees,

          and

ANTHONY J. MARCAVAGE,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:12-cv-02533-TMC)


Submitted:   July 30, 2014                 Decided:   August 7, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


MaKesha Michelle Smith, Appellant Pro Se. Thomas Allen Bright,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            MaKesha       Michelle   Smith     appeals    the    district      court’s

order denying relief on her civil complaint.                    The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012).            The magistrate judge recommended that

relief be denied and advised Smith that failure to file timely

objections to this recommendation would waive appellate review

of a district court order based upon the recommendation.

            The     timely       filing   of     specific       objections      to    a

magistrate      judge’s     recommendation        is   necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned      of     the     consequences        of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                        Smith

has waived appellate review by failing to timely file objections

after receiving proper notice.                See Fed. R. Civ. P. 6(a), (d).

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented      in   the    materials

before   this     court    and   argument      would   not     aid   the    decisional

process.

                                                                              AFFIRMED




                                          2